Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

This AGREEMENT (this “Agreement”) is dated as of April 12, 2013, and is by and
between ALTISOURCE SOLUTIONS S.À R.L., a private limited liability company
(“société à responsabilité limitée”) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered offices at 291, route d’Arlon, L-1150
Luxembourg, registered at the Luxembourg companies and trade register under
number B147.268 (“Altisource”), OCWEN FINANCIAL CORPORATION, a corporation
organized under the laws of the State of Florida (“OFC”), and OCWEN MORTGAGE
SERVICING, INC., a corporation incorporated under the laws of the United States
Virgin Islands (“OMS”) (OFC and OMS are referred to herein collectively as
“Ocwen”, or OFC, OMS, and each of their Subsidiaries and Affiliates, and each
other entity in which OFC, OMS, and each of their Subsidiaries and Affiliates
own any equity interest, together, the “Ocwen Group”) (Altisource and Ocwen are
referred to herein individually as a “Party”, and collectively as the
“Parties”).

 

RECITALS

 

Whereas, on August 10, 2009, Altisource and OFC executed and delivered that
certain Services Agreement (as amended, the “OFC Services Agreement”), and on
October 1, 2012, Altisource and OMS executed and delivered that certain Services
Agreement (as amended, the “OMS Services Agreement”) (the OFC Services Agreement
and OMS Services Agreement together, the “Services Agreements”);

 

Whereas, on August 10, 2009, pursuant to Section 4(a) of the OFC Services
Agreement, Altisource and OFC executed and delivered that certain Services
Letter (as amended, the “OFC Services Letter”), and on October 1, 2012, pursuant
to Section 4(a) of the OMS Services Agreement, Altisource and OMS executed and
delivered that certain Services Letter (as amended, the “OMS Services Letter”)
(the OFC Services Letter and OMS Services Letter together, the “Services
Letters”), which, among other things, provided that Altisource shall provide to
the Ocwen Group certain services, including, but not limited to, valuation
services, property preservation and inspection services, real estate owned sales
services, trustee services, title services, insurance services, due diligence
services, mortgage charge off collection services, and mortgage fulfillment and
underwriting services (the “Services”);

 

Whereas, on August 10, 2009, Altisource and OFC also executed and delivered that
certain Intellectual Property Agreement, Technology Products Services Agreement,
and Data Center, Disaster Recovery Services Agreement and Support Services
Agreement (as amended, collectively, the “OFC Ancillary Services Agreements”),
and on October 1, 2012, Altisource and OMS also executed and delivered that
certain Intellectual Property Agreement, Technology Products Services Agreement,
Data Center and Disaster Recovery Services Agreement and Support Services
Agreement (as amended, collectively, the “OFC Ancillary Services Agreements”),
(the OFC Ancillary Services Agreements and OMS Ancillary Services Agreements
together, the “Ancillary Services Agreements”); which, among other things,
provided that Altisource shall provide to the Ocwen Group certain services,
including, but not limited to, the licensing of licensed intellectual property,
technology products and services, data center and disaster recovery services
(the “Ancillary Services”);

 

1

--------------------------------------------------------------------------------


 

Whereas, on February 15, 2013, Ocwen acquired certain mortgage servicing
platform assets of Residential Capital, LLC (the “ResCap Business”);

 

Whereas, the Parties desire to establish certain additional terms relating to
the application of the Services Agreements, the Services Letters and the
Ancillary Services Agreements, in connection with the provision of Services and
Ancillary Services to Ocwen’s ResCap Business; and

 

Whereas, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Services Agreements, the Services Letters and the
Ancillary Services Agreements, as context dictates.

 

AGREEMENT

 

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      Exclusivity.  During the term of the
Services Agreements and Ancillary Services Agreements, except as prohibited by
applicable law, Altisource shall be the exclusive provider of Services and
Ancillary Services to the Ocwen Group, with respect to the ResCap Business,
which Services and Ancillary Services shall include, but not be limited to,
valuation services, property preservation and inspection services, real estate
owned sales services, trustee services, title services, insurance services, due
diligence services, mortgage fulfillment and underwriting services, mortgage
charged-off and deficiency collection services, technology products and
services, licensed intellectual property, and data center and disaster recovery
services.  In furtherance of the foregoing, during the term of the Services
Agreements and Ancillary Services Agreements, Ocwen agrees, on its own behalf
and on behalf of all other members of the Ocwen Group, not to establish, on its
own or with the assistance of third parties, fee-based businesses that would
directly or indirectly compete with the provision by Altisource to the Ocwen
Group of Services and Ancillary Services with respect to the ResCap Business. 
As used herein:

 

“Affiliate” or “Affiliates” means with respect to any Person: (a) any directly
or indirectly wholly owned Subsidiary of such Person; (b) any Person that
directly or indirectly owns 100% of the voting stock of such Person; or (c) a
Person that controls, is controlled by, or is under common control with such
Person.  As used herein, “control” of any entity means the possession, directly
or indirectly, through one or more intermediaries, of the power to direct or
cause the direction of the management or policies of such entity, whether
through ownership of voting securities or other interests, by contract, or
otherwise.  Furthermore, with respect to any Person that is partially owned by
such Person and does not otherwise constitute an Affiliate (a “Partially Owned
Person”), such Partially Owned Person shall be considered an Affiliate of such
Person for purposes of this Agreement if such Person can, after making a good
faith effort to do so, legally bind such Partially Owned Person to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries;
provided, however, that any Person that is not wholly owned by any other Person
shall not be a Subsidiary of such other Person unless such other Person
controls, or has the right, power, or ability to control that Person.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity, and any governmental authority.

 

2.                                      Best Efforts.  The Parties will use Best
Efforts (as defined herein) to ensure that the loans associated with Ocwen’s
ResCap Business are boarded onto Altisource’s REALServicing® life-of-loan,
residential servicing software pursuant that certain boarding schedule as agreed
by the Parties. As used herein, “Best Efforts” means the commercially reasonable
best efforts that a prudent Person desirous of achieving a result would use in
similar circumstances to ensure that such result is achieved as expeditiously as
possible.

 

3.                                      Marketing and Promotion.  During the
term of the Services Agreements and Ancillary Services Agreements, each member
of the Ocwen Group shall market, promote, and encourage its third party
relationships to engage Altisource for the provision of services offered by
Altisource.  To the extent the Ocwen Group directs or has control over the
selection of the service provider of services to the Ocwen Group’s third party
relationships, the Ocwen Group shall require its third party relationships to
use Altisource for those services that Altisource provides.  To the extent the
Ocwen Group does not direct or have control over the selection of the service
provider of services to the Ocwen Group’s third party relationships, the Ocwen
Group shall market, promote and encourage its third party relationships to use
Altisource for those services that Altisource provides.

 

4.                                      Other Agreements.  Contemporaneously
with or prior to the execution and delivery of this Agreement, it is
acknowledged and agreed that the Parties and/or their respective Affiliates
shall enter into the following agreements:

 

(a)                                 First Amendment to the Services Agreement by
and between Ocwen Mortgage Servicing, Inc. and Altisource Solutions S.à r.l.

 

(b)                                 Second Amendment to the Services Agreement
by and between Ocwen Financial Corporation and Altisource Solutions S.à r.l.

 

(c)                                  First Amendment to Technology Products
Services Agreement by and between Ocwen Mortgage Servicing, Inc. and Altisource
Solutions S.à r.l.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Second Amendment to the Technology Products
Services Agreement by and between Ocwen Financial Corporation and Altisource
Solutions S.à r.l.

 

(e)                                  First Amendment to the Intellectual
Property License Agreement by and between Ocwen Mortgage Servicing, Inc. and
Altisource Solutions S.à r.l.

 

(f)                                   Second Amendment to the Intellectual
Property License Agreement by and between Ocwen Financial Corporation and
Altisource Solutions S.à r.l.

 

(g)                                  First Amendment to Data Center and Disaster
Recovery Services Agreement by and between Ocwen Mortgage Servicing, Inc. and
Altisource Solutions S.à r.l.

 

(h)                                 Second Amendment to Data Center and Disaster
Recovery Services Agreement by and between Ocwen Financial Corporation and
Altisource Solutions S.à r.l.

 

5.                                      Contract Payment.

 

(a)                                 In partial consideration of the covenants
and agreements contained herein, (i) on the date hereof (A) OMS shall be
entitled to receive from Altisource a payment of Seventy Nine Million Two
Hundred Thousand United States Dollars (US$79,200,000.00) and (B) OFC shall be
entitled to receive from Altisource a payment of Eight Hundred Thousand United
States Dollars (US$800,000.00), and (ii) following the date hereof (A) OMS shall
be entitled to receive from Altisource a payment of Forty Eight Million Two
Hundred Sixty Two Thousand Five Hundred United States Dollars
(US$48,262,500.00), which amount shall be payable in (1) five (5) equal
installments of the lesser of (w) Nine Million Six Hundred Fifty Two Thousand
Five Hundred United States Dollars (US$9,652,500.00) or (x) ten percent (10%) of
the Operating Cash Flow of Altisource, in each case on the fifteenth (15th) day
of each of the five (5) calendar months following the date hereof and (2) one
installment equal to (y) Forty Eight Million Two Hundred Sixty Two Thousand and
Five Hundred Thousand United States Dollars (US$48,262,500.00) less (z) the
aggregate amounts paid in subsection (A)(1) above, on the fifteenth (15th) day
following the five (5) month anniversary of the date hereof, and (B) OFC shall
be entitled to receive from Altisource a payment of Four Hundred Eighty Seven
Thousand Five Hundred United States Dollars (US$487,500.00), which amount shall
be payable in (1) five (5) equal installments of the lesser of (w) Ninety Seven
Thousand Five Hundred United States Dollars (US$97,500.00) or (x) ten percent
(10%) of the Operating Cash Flow of Altisource, in each case on the fifteenth
(15th) day of each of the five (5) calendar months following the date hereof and
(2) one installment equal to (y) Four Hundred Eighty Seven Thousand Five Hundred
United States Dollars (US$487,500.00) less (z) the aggregate amounts paid in
subsection (B)(1) above, on the fifteenth (15th) day following the five
(5) month anniversary of the date hereof (collectively, the “Contract
Payment”).  As used herein, “Operating Cash Flow” means operating cash flow, as
defined in accordance with United States generally accepted accounting
principles, consistently applied, as in effect on the date hereof.

 

6.                                      Cost Reimbursement.  The Ocwen Group
shall be responsible for (and shall reimburse Altisource, if applicable) all
applicable conversion or other restructuring costs

 

4

--------------------------------------------------------------------------------


 

(including, without limitation, third party contracts and vendor termination
costs, employee termination and severance costs, lease notice, renegotiation and
termination costs, and joint venture wind-down costs) incurred by Altisource, as
they relate to enabling Altisource to provide the Services and Ancillary
Services with respect to the ResCap Business.

 

7.                                      Miscellaneous.

 

(a)                                 This Agreement may be executed in one or
more counterparts, including by facsimile, all of which shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party hereto or thereto and delivered to the other
Parties hereto or thereto.

 

(b)                                 This Agreement, the Services Agreements, the
Services Letters, and the Ancillary Services Agreements contain the entire
agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein.

 

(c)                                  Ocwen represents on behalf of itself and
each other member of the Ocwen Group, and Altisource represents on behalf of
itself, as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(ii) this Agreement has been duly executed and delivered by it and constitutes,
or will constitute, a valid and binding agreement of it enforceable in
accordance with the terms hereof.

 

(d)                                 This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed wholly in such State
and irrespective of the choice of law principles of the State of New York, as to
all matters.

 

(e)                                  The provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder, there are no
third party beneficiaries of this Agreement, and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

 

(f)                                   All notices and other communications
hereunder shall be in writing and shall be deemed given: (i) upon receipt if
delivered personally or if mailed by registered or certified mail, return
receipt requested and postage prepaid or (ii) at noon on the business day after
dispatch if sent by a nationally recognized overnight courier; and (iii) if such
notice is to Altisource, when (i) or (ii) has occurred and a copy is sent and
received by e-mail to:

 

5

--------------------------------------------------------------------------------


 

contractmanagement@altisource.com. All notices shall be delivered to the
following address and e-mail address if to Altisource (or at such other address
a party may specify by like notice):

 

If to Ocwen:

 

Ocwen Mortgage Servicing, Inc.

1402 Strand Street

Frederiksted, Virgin Islands 00840-3531

Attention: Corporate Secretary

 

With a copy (which alone shall not constitute notice)  to:
ContractManagementMumbai@ocwen.com

 

If to Altisource, to:

 

Altisource Solutions S.à r.l.

291, Route d’Arlon

L-1150 Luxembourg

Attention:                                         Corporate Secretary

 

With a copy (which alone shall not constitute notice)  to:
contractmanagement@altisource.com

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

(g)                                  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party.  Upon any such determination, the
Parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the Parties.

 

(h)                                 The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(i)                                     Waiver by any Party hereto of any
default by any other Party hereto of any provision of this Agreement shall not
be deemed a waiver by the waiving Party of any subsequent or other default.

 

(j)                                    In the event of any actual or threatened
default in, or breach of, any of the

 

6

--------------------------------------------------------------------------------


 

terms, conditions and provisions of this Agreement, the Party or Parties who are
to be hereby aggrieved shall have the right to seek specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.  The other Party or Parties shall
not oppose the granting of such relief.  The Parties to this Agreement agree
that the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

 

(k)                                 No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party hereto, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the Party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

 

(l)                                     Words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires.  The terms “hereof,” “herein,
“and “herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement as a whole (including all of the schedules
hereto) and not to any particular provision of this Agreement.  Article,
Section, Exhibit, Schedule and Appendix references are to the articles,
sections, exhibits, schedules and appendices of or to this Agreement unless
otherwise specified.  Any reference herein to this Agreement, unless otherwise
stated, shall be construed to refer to this Agreement as amended, supplemented
or otherwise modified from time to time, as permitted by Section 7(k).  The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. There shall be no
presumption of interpreting this Agreement or any provision hereof against the
draftsperson of this Agreement or any such provision.

 

8.                                      Dispute Resolution.

 

(a)                                 It is the intent of the Parties to use
reasonable best efforts to resolve expeditiously any dispute, controversy or
claim between or among them with respect to the matters covered hereby that may
arise from time to time on a mutually acceptable negotiated basis.  In
furtherance of the foregoing, a Party involved in a dispute, controversy or
claim may deliver a notice (an “Escalation Notice”) demanding an in-person
meeting involving representatives of the Parties at a senior level of management
(or if the Parties agree, of the appropriate strategic business unit or division
within such entity).  A copy of any such Escalation Notice shall be given to the
General Counsel, or like officer or official, of the Party involved in the
dispute, controversy or claim (which copy shall state that it is an Escalation
Notice pursuant to this Agreement).  Any agenda, location or procedures for such
discussions or negotiations between the Parties may be established by the
Parties from time to time; provided, however, that the Parties shall use
reasonable best efforts to meet within thirty (30) days of the Escalation
Notice.

 

(b)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement not resolved pursuant to Section 8(a) above
shall be brought in the United States

 

7

--------------------------------------------------------------------------------


 

District Court for the Southern District of New York (if any Party to such
action or proceeding has or can acquire jurisdiction).

 

9.                                      Public Announcements.  No Party to this
Agreement shall make, or cause to be made, any press release or public
announcement or otherwise communicate with any news media in respect of this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other Party hereto unless otherwise required by law, in
which case the Party making the press release, public announcement or
communication shall give the other Party reasonable opportunity to review and
comment on such and the Parties shall cooperate as to the timing and contents of
any such press release, public announcement or communication.

 

10.                               Assignment.  This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns.  No Party hereto may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other Party hereto; provided, however, that either
Party may assign this Agreement without the consent of the other Party to any
third party that acquires, by any means, including by merger or consolidation,
all or substantially all the consolidated assets of such Party.  Any purported
assignment in violation of this Section 10 shall be void and shall constitute a
material breach of this Agreement.

 

11.                               Relationship of the Parties.  The Parties
hereto are independent contractors and none of the Parties hereto is an
employee, partner or joint venturer of the other.  Under no circumstances shall
any of the employees of a Party hereto be deemed to be employees of the other
Party hereto for any purpose.  Except as expressly provided herein, none of the
Parties hereto shall have the right to bind the others to any agreement with a
third party or to represent itself as a partner or joint venturer of the other
by reason of this Agreement.

 

12.                               Waiver of Jury Trial. EACH PARTY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

 

13.                               Right of Set-Off.  Ocwen acknowledges that, in
the event of a breach of any provision of this Agreement by any member of the
Ocwen Group, Altisource shall have the right to set-off any money damages
suffered by Altisource from any amounts otherwise payable by Altisource to Ocwen
pursuant to this Agreement and/or to any member of the Ocwen Group pursuant to
any other agreement between Altisource or any of its Affiliates on the one hand,
and any member of the Ocwen Group on the other hand.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

ALTISOURCE:

 

 

 

Altisource Solutions S.à r.l.

 

 

 

 

 

By:

/s/ William B. Shepro

 

Name:

William B. Shepro

 

Title:

Manager

 

 

 

 

 

 

 

OFC:

 

 

 

 

 

Ocwen Financial Corporation

 

 

 

 

 

 

By:

/s/ John V. Britti

 

Name:

John V. Britti

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OMS:

 

 

 

 

Ocwen Mortgage Servicing, Inc.

 

 

 

 

 

By:

/s/ Nakil Malik

 

Name:

Nakil Malik

 

Title:

Treasurer and Chief Financial Officer

 

9

--------------------------------------------------------------------------------